Citation Nr: 0812151	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO. 07-03 266	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2. Entitlement to an initial increased rating for 
degenerative joint disease (DJD) of the left knee, currently 
evaluated as 10 percent disabling. 

3. Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which granted the veteran's claims of 
entitlement to service connection for DJD of the left knee 
with a 10 percent rating and bilateral hearing loss with a 
noncompensable rating, both effective September 2005. Service 
connection for PTSD was denied. The veteran's disagreement 
with the ratings for DJD of the left knee and bilateral 
hearing loss along with the denial of service connection for 
PTSD led to this appeal.

Although this decision dismisses the veteran's appeal as to 
entitlement to an initial rating in excess of 10 percent for 
DJD of the left knee, a compensable rating for bilateral 
hearing loss, and service connection for PTSD, this dismissal 
does not preclude the filing of a derivative claim, such as 
an accrued benefits claim, by a survivor of the veteran.


FINDINGS OF FACT

1. The veteran in this case served on active duty from 
October 1969 to March 1972. 

2. On March 20, 2008, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Wilmington, Delaware, that the veteran died that same month. 




CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal. As a matter of law, veterans' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


